DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention III in the reply filed on April 7, 2021 is acknowledged.
Claims 1-9 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 7, 2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 82.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12, 14, 15, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (US 2019/0061669 A1). Hayashi discloses a method for packaging a curtain airbag 20 of a vehicle safety system, comprising: rolling the curtain airbag about a central longitudinal axis (Figs. 3-5); and forming creases in radially opposing, longitudinally extending portions of an outer surface of the rolled curtain airbag inward toward the central longitudinal axis (Figs. 6 and 14). The rolled curtain airbag defines a central space H that extends longitudinally along the central longitudinal axis, and wherein the creases extend inward into the central space (Figs. 3-6, 12 and 14). The creases engage each other in the central space (Figs. 6, 12 and 14). The creases define an upper (at 63) and a lower (at 64) lobe of the rolled curtain airbag, the upper and lower lobes being separated by the inward extending creases (Figs. 6, 12 and 14). The method further comprises: compressing the upper and lower lobes toward each other in a direction perpendicular to a creasing direction to compress the curtain airbag and further define the creases, a volume of the curtain airbag decreasing as the curtain airbag is compressed (Figs. 6 and 14); and encircling the rolled, creased, and compressed curtain airbag with a wrapping (77, 78) to maintain the rolled, creased, and compressed condition of the curtain airbag. The rolled and creased curtain airbag is generally I-.
Claims 10, 11, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taguchi et al. (US 2014/0054879 A1). Taguchi discloses a method for packaging a curtain airbag 10 of a vehicle safety system, comprising: rolling the curtain airbag about a central longitudinal axis; and forming creases in radially opposing, longitudinally extending portions of an outer surface of the rolled curtain airbag inward toward the central longitudinal axis (Fig. 5(A)). The rolled curtain airbag defines a central space that extends longitudinally along the central longitudinal axis, and wherein the creases extend inward into the central space (Fig. 5(A)). The rolled and creased curtain airbag is generally I-shaped when viewed in cross-section (Fig. 5(A)). The packaged curtain airbag is a part of an apparatus (Fig. 1) for helping to protect an occupant of a vehicle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al. (US 2014/0054879 A1) in view of Ito et al. (US 5,992,882). Taguchi teaches the limitations of claim 10, as explained above. Taguchi further teaches that a crease is formed using a blade (paragraph 0017). Taguchi does not explicitly teach that creases are formed using a pair of .
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al. (US 2014/0054879 A1) in view of Ito et al. (US 5,992,882) as applied to claim 13 above, and further in view of Hayashi et al. (US 2019/0061669 A1). Ito does not teach that the rolled and creased curtain airbag is compressed between two compression elements. Hayashi teaches a method comprising: placing a rolled curtain airbag 20 between two compression elements (86 and 92, or 86B and 92B); and driving at least one of the compression elements toward the other of the compression elements and toward the curtain airbag in a direction perpendicular to a creasing direction to compress the curtain airbag and define creases, wherein the compression elements are components of a compression die (85 or 85B), and wherein a first one of the compression elements (86 or 86B) comprises a mold having a trough (Figs. 6 and 14) and a second one of the compression elements (92 or 92B) comprises a pressing die (Figs. 6 and 14), the method further comprising: placing a portion of the rolled curtain airbag into the trough of the mold; and with a portion of the rolled curtain airbag placed in the trough, urging the pressing die into the trough to engage and compress the rolled curtain airbag between the pressing die and the mold (Figs. 6 and 14). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to compress a creased curtain airbag as taught by Taguchi between two compression elements of a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEITH J FRISBY/             Primary Examiner, Art Unit 3616